Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment and After Final Consideration Pilot (AFCP 2.0) request filed on 4/2/21  As directed by the amendment, claims 1, 4-6, and 11 have been amended, claim 7 has been canceled, and no claims have been added.  As agreed upon in the interview of 4/14/21, claim 11 has been further amended via an Examiner’s Amendment. Thus, claims 1-6 and 8-15 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
EXAMINER’S AMENDMENT
2.	On 4/15/21, attorney Whitelaw agreed to the following amendment:

11. 	(Currently amended) A method of controlling a powered lower extremity orthotic including an exoskeleton having, a waist portion configurable to be coupled to an upper body of a person utilizing a gait aid, leg supports configurable to be coupled to lower limbs of the person and actuators for shifting of the leg supports relative to the waist portion to enable movement of the lower limbs of the person, the method comprising:
estimating an intended motion by directly observing motion of an upper arm, a lower arm or a palm of a hand of the person; 
receiving the intended motion of the person from a human machine interface;
monitoring which of the leg supports of said powered lower extremity orthotic are in contact with the ground; 

determining if the intended motion appears to request one of a set of safe states, stored in the memory, to which the powered lower extremity orthotic can transition from the current state without causing the person to fall; and
transitioning the powered lower extremity orthotic to said one of said safe states.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
	(1) A powered lower extremity orthotic comprising an exoskeleton, a gait aid, and “a controller configured to receive an intended motion of the person from a human machine interface configured to estimate the intended motion by directly observing motion of an upper arm, a lower arm or a palm of a hand of the person” (claim 1, ln. 8-10; claim 6, ln. 8-10) in combination with the remaining limitations with claims 1 and 6; or
	(2) A method of controlling a powered lower extremity orthotic including an exoskeleton having, a waist portion configurable to be coupled to an upper body of a person utilizing a gait aid, leg supports configurable to be couple to lower limbs of the person and actuators for shifting of the leg supports relative to the waist portion to 
	The closest prior art of record is Barriskill et al (2004/0015207)
	While Barriskill discloses a controller configured to receive an intended motion of a person from a human machine interface configured to estimate the intended motion by sensing motion of an upper arm, a lower arm, or a palm of a hand of the person (Barriskill indirectly senses such a motion by detecting movement of a gait aid held by a user), Barriskill does not disclose directly observing motion of an upper arm, a lower arm, or a palm of a hand of the person.  Since the prior art of record does not disclose such a feature in combination with the remaining claim limitations, the application is in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785